Order entered September 9, 2016




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00259-CV

                          IN THE INTEREST OF A.R.R., A CHILD

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-11946

                                             ORDER
       The Court has before it appellant’s September 6, 2016 motion to compel for a complete

court reporter’s record. In the motion, appellant notes he received the reporter’s record from the

February 11, 2016 trial and April 27, 2015 motion hearing, but states he needs the entire record

and asks the Court to order the court reporter to file a reporter’s record that includes all hearings

held beginning with the first hearing held December 2, 2014 through the final hearing on April 5,

2016. In addition to the proceedings held on April 27, 2015 and February 11, 2016 for which

records have been filed, appellant asserts that hearings were also held on the following days and

requests a reporter’s record for each hearing:

              December 2, 2014, Temporary Orders Hearing

              January 28, 2015, Bench Trial

              July 16, 2015, Bench Trial
              September 21, 2015, Pretrial

              November 19, 2015, Temporary Orders Haring

              November 24, 2015, Motion Hearing

              December 8, 2015. Temporary Orders Hearing

              January 19, 2016, Temporary Orders Hearing

              April 5, 2016, Motion Hearing

       On July 27, 2016, the Court ordered court reporter Donna Kindle to file all reporter’s

records of all hearings held in this case and to provide the Court with written verification that no

reporter’s record was made for any other hearings held. Ms. Kindle filed records for the April 27,

2015 hearing and the February 11, 2016 bench trial but did not provide the Court with a written

verification that any other hearings held were not transcribed.

       The Court ORDERS court reporter Donna Kindle to, within FIFTEEN DAYS of the

date of this order, provide the Court with written verification of whether the hearings listed

above occurred and whether those proceedings were recorded. We further ORDER Ms. Kindle

to file, within FIFTEEN DAYS of the date of this order, final transcripts of any of the above-

referenced proceedings that were recorded. We DIRECT the Clerk of the Court to forward a

copy of this order to Ms. Kindle and to Linda Manning, court coordinator of the 303rd Judicial

District Court of Dallas County, Texas.




                                                     /s/     CRAIG STODDART
                                                             JUSTICE